Citation Nr: 0509354	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to August 
1975.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office (RO) in Wichita, Kansas, which 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
nervous condition, to include PTSD. 

In August 1997, the Board found that evidence submitted since 
a June 1991 Board decision denying service connection for a 
nervous disorder, to include PTSD, was not new and material.  
The veteran appealed the Board's August 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 1998 order, the Court vacated the Board's 
August 1997 decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand and For Stay of Further Proceedings (Joint Motion).

In March 1999, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, but 
then denied the claim on the merits following a de novo 
review of the record.  In a May 2001 order, the Court vacated 
the Board's March 1999 decision and remanded the matter back 
to the Board for readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  In April 2003, the Board then 
remanded the case back to the RO.  The case is once again 
before the Board for review. 

As will be discussed below, the evidence fails to show a 
verified in-service stressor underlying the veteran's 
diagnosis of PTSD.  By virtue of this decision, therefore, 
service connection for PTSD remains denied.  However, the 
issue of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat and does not contend 
that her claimed stressors are related to combat.

3.  The evidence in the claims file, including that which 
bears on the veteran's credibility, does not provide credible 
support for the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1154, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate her claim by means of a rating decision 
issued in January 1995, a statement of the case issued in 
February 1995, and supplemental statements of the case issued 
in February 1996 and September 2003.  In addition, an April 
2003 letter by the RO notified the veteran of the VCAA and 
informed her of which evidence, if any, should be obtained by 
her and which evidence, if any, VA would attempt to obtain on 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 U.S.C.A. § 5103.  

As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  The Board notes that the RO's April 
2003 letter notifying the veteran of the VCAA was not 
provided prior to the initial RO adjudication of the 
veteran's claim, as required by the recent Court decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
however, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the April 2003 notice letter does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to her claim through the 
documents described above.  Since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
her representative.  These records include both VA and 
private medical records, the veteran's service personnel 
records, and lay statements in support of her claim.  Thus, 
under the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 




II.  Factual Background

The record in this case contains apparently complete copies 
of the veteran's U. S. Marine Corps personnel file and her 
service medical records.  Neither the veteran's August 1974 
pre-enlistment physical examination report nor the medical 
history provided by the veteran at that time indicate the 
existence or history of any psychological condition.  The 
first indication in the medical records of any behavioral 
disturbance appears to be in May 1975, when the veteran 
complained of depression of about three months' duration, 
with crying, sleep and eating disturbances, accompanied by 
difficulties at home and at work.  The veteran reported "much 
turmoil in childhood."  The examining psychologist described 
the veteran's presentation as "rather immature, hysterical 
personality type 'artistic temperament.'  Somewhat dependent-
dissatisfied with job, feels incompetent in it, although 
obviously intelligent, etc."  The veteran's symptoms were 
based on a situational reaction, with no specific 
neuropsychiatric disease noted.  Based on this report, it 
appears that the veteran's symptoms began shortly before or 
after her transfer to her first "regular" job in the Marine 
Corps following boot camp.  There was no indication of any 
physical or mental abuse in the report.

The veteran was next seen in July 1975, when she was admitted 
to the Naval Regional Medical Center at Camp Lejeune, 
following an overdose with Librium.  The treating 
psychiatrist reported, "[s]he described herself as being 
dissatisfied with her life.  At present her marriage is 
somewhat chaotic, she is dissatisfied with her duty in the 
Marine Corps, and she feels that military life has nothing to 
offer her.  She feels that the Marines are not catering to 
her needs and the only way she could be heard is by doing 
something dramatic."  

The veteran was also seen twice in August 1975, with no 
specific diagnoses offered.  On one occasion, the veteran 
refused to return to her unit after her appointment, as 
ordered, and was physically removed from the hospital and 
returned to her duty station by military police.  As noted 
above, the medical records indicate that the veteran's 
diagnoses included situational reaction, and passive-
dependent personality disorder with depression.  There is no 
indication that the veteran reported an unlawful confinement, 
a personal assault, or an attempted rape to medical personnel 
at any time.  There are no diagnoses of PTSD, acute stress 
disorder, or of any other Axis I psychiatric condition.  The 
veteran's pre-separation physical examination, conducted in 
August 1975, notes a passive-dependent personality by 
history, but contains a "normal" psychiatric evaluation.

The veteran's administrative records indicate that she was 
counseled for performance deficiencies in April and May 1975.  
She also disobeyed a lawful order to perform certain duties 
in May 1975, and was confined to her unit area for 14 days as 
the result of non-judicial punishment (NJP) imposed for this 
violation of the UCMJ by her unit commanding officer.  
Subsequently, she was absent from her unit without authority 
for a period of 12 days from July 15 - 27, 1975, and again 
received NJP which resulted in her restriction to her unit 
area until her discharge, and in forfeiture of $100 of pay.

The veteran's administrative discharge proceeding records 
contain often highly-detailed statements from the veteran's 
then-commanding officer (CO) and executive officer (XO), and 
from her then-First Sergeant, which describe her personal and 
military behavior from March 1975 (the date of her assignment 
to the Woman Marine Company, H&S Battalion, Marine Corps Base 
Camp Lejeune, North Carolina, following boot camp and initial 
training at Marine Corps Recruit Depot, Parris Island, South 
Carolina), through the period immediately prior to her 
discharge in August 1975.  

The veteran's XO reported that her performance was 
consistently poor, and that she had shown a "complete 
inability to behave as a self-responsible, well disciplined 
Marine," since her assignment to Camp Lejeune in March 1975.  
She noted that the veteran had engaged in "bizarre" or 
"hysterical" conduct, following her return from unauthorized 
absence in July 1975, requiring "24 hours a day" supervision.  
The veteran also reported having attacked her husband (a 
fellow active duty Marine) with a metal chair.  However, 
there is no indication that the veteran ever reported an 
assault or attempted rape by any individual assigned to her 
for legal assistance or advice (as the veteran later 
alleges).

The veteran's First Sergeant apparently had an opportunity to 
observe her for only a few days.  She indicated that the 
veteran "has threatened physical violence by stating that she 
has thrown a metal chair at her husband and that she may do 
the same to the duty personnel.  When this Private is told to 
follow regulations and she does not wish to comply; she will 
perform anyone (sic) of several childish antics - become 
sullen, pulls the 'I don't want to eat routine', or threatens 
you with 'I will call the Commandant', or 'I just can't be 
held responsible for what I may do'."  

The veteran's company commander apparently had at least two 
extensive discussions with the veteran in an attempt to 
determine what might be causing her behavior.  She reported 
that during one such conversation, the veteran stated "that 
she finally understood that almost all her problems were 
caused by her husband."  The veteran's husband (whom she 
married in January 1975, approximately two weeks after her 
completion of boot camp), reportedly loitered around the 
Woman Marine Company barracks during one period when the 
veteran was restricted to that location, ultimately being 
removed by the base Provost Marshall's Office after 
attempting to break into the barracks in the early morning.  
The veteran reportedly threatened suicide on several 
occasions through such means as lying in her rack with an 
unopened package of razor blades, or drawing a tombstone and 
epitaph on a note, although when she was being taken to the 
base hospital following one of these gestures, she was 
reported by a company sergeant as apparently "quite amused by 
the whole incident."  

The company commander also noted in his August 1975 report 
that the veteran had been counseled over the past few months 
by himself, two First Sergeants, and the Chaplain for whom 
the veteran worked, and that most of the counseling sessions 
were personal rather than military in nature and were 
therefore not recorded in her service record book.  None of 
the veteran's supervisors note any reports or suggestions of 
a personal assault (other than by the veteran on her husband) 
or attempted rape, although all observed bizarre and 
nonconformist behavior.

Private medical records show that the veteran was admitted to 
Western Missouri State Hospital (WMSH [name later changed to 
Western Missouri Mental Health Center]) in January 1976, 
about two-and-one-half months following her administrative 
separation from the Marine Corps, with "some suicidal 
ideation."  She was accompanied by her husband.  The 
examining psychiatrist indicated that "[d]uring joint 
conferences [with the veteran] and her husband it became 
obvious that there were some marital problems resulting from 
immaturity and insecurity on the part of both partners."  She 
reported having been "overly dramatic" at times, having 
"thrown wedding ring away 5 times announcing that she has 
'dissolved' the marriage."  She was diagnosed as suffering 
from hysterical neurosis in an obsessive-compulsive 
personality.  

She was discharged briefly from WMSH, but returned four days 
later after an argument with her husband, refusing to open 
her eyes and asserting that she would become corrupted by 
"evil out there" if she did so.  She reportedly projected all 
blame for marital problems on her husband.  Again, the 
examiner's diagnosis was hysterical neurosis with depressive 
features.  

In April 1976, the veteran returned to WMSH, "depressed about 
fight she had [with] husband," with apparent bruises and a 
black eye.  During this period of treatment, the veteran 
reported "earlier relationship problems with parents," and 
also reported that she felt the military did not provide her 
with the "legal, medical psychological help" she needed to 
overcome this.  She reported having nightmares about being 
separated "from what I considered my personal life, which was 
in disarray," by her commanding officer.  The diagnosis at 
this time was hysterical personality.

In July 1976, the veteran was again admitted to WMSH for 
three days.  The day prior to her hospitalization, she had 
seen a hospital psychiatrist for outpatient marital 
counseling.  The notes from this session indicate she 
expressed a feeling of rejection by the Marine Corps, and 
also described traumatic childhood experiences with "strong 
catharsis attached towards father."  This was described as in 
the nature of an Oedipal conflict, Freudian in nature, and 
not centered on recent trauma.  She also reported having 
recently divorced her husband.  A marginal note in the 
progress notes indicates "PTSD," but there is no indication 
that this was offered as a diagnosis at this time, and the 
veteran's discharge summary contains a primary diagnosis of 
hysterical personality disorder, with no secondary diagnosis 
offered.

The veteran returned to WMSH in September 1976, depressed and 
reportedly desiring to talk to her former therapist about an 
abortion.  However, the reason for this visit was not clearly 
determined by the intake counselor, and the veteran left 
after rejecting several suggestions for intervention.  In 
September and October 1976, the veteran received medical 
treatment at Kansas City General Hospital and Medical Center 
(KCGH) with complaints of unusual vaginal discharge, 
bleeding, and pain of three to four weeks duration.  No 
conclusive diagnosis was offered, but various medications to 
alleviate the veteran's symptomatology were prescribed, along 
with birth control pills.

In June 1978, the veteran presented to WMSH and stated that 
she had been referred by her current boyfriend's 
psychoanalyst due to a "hypnogenic altered state of 
consciousness she had experienced."  During her interview, 
the veteran expressed "her total commitment to the arts 
(dance, acting, painting, writing, etc.) [and] her intense 
aversion to ordinary employment to support herself [and] her 
more basic needs."  She reported periods of depression and 
suicidal ideation, and claimed a history "of being a victim 
of child abuse from mother," expressing conflicts regarding 
her parents "[and] what they instilled in her."  The veteran 
was said to be conversant with terms from metaphysics and the 
psychology of Carl Jung, but unwilling to "discuss problems 
at a concrete realistic level where she might be able to do 
something about them."  Objectively, she did not appear to be 
depressed, suicidal, delusional or suffering from 
hallucinations.  The examiner's assessment was of "hysterical 
personality structure with possible underlying schizophrenic 
processes, especially at times of stress."  She was said to 
be "[e]motionally immature [and] vulnerable," lacking an 
adequate sense of self or her convictions. This condition 
reportedly made the veteran "overly susceptible to 
psychological stress."

The veteran's claims file also contains records of medical 
treatment for a series of gynecological complaints at the 
Truman Medical Center (TMC) from March 1978 through March 
1980.  These records indicate that the veteran experienced an 
incomplete spontaneous abortion at approximately six weeks of 
gestation in March 1980, and was required to undergo uterine 
curettage.

In July 1982, the veteran returned to WMSH for psychiatric 
treatment, reporting she was depressed and angry, with 
suicidal thoughts.  The intake note documents the veteran's 
report of "increased feelings of anger and sadness since her 
5-day-old baby's death in April of 1982."  The veteran 
attributed her child's death to medical negligence and was 
suing the physician involved.  The veteran stated that she 
had become increasingly preoccupied with hatred toward this 
doctor, and had experienced nightmares, difficulty sleeping, 
and lack of appetite.  Her admitting diagnoses for this 
hospitalization were adjustment disorder with depressed mood, 
dysthymic disorder, and histrionic personality disorder.  
During her treatment at TSH, stressors precipitating her 
condition were identified as "(1) [d]eath of baby in March 
[sic?] which [she] views as 'murder,' (2) stress from 
boyfriend's wife (3) preoccupation with the past [and] (4) 
poor self image."  After an apparently extensive interview, 
however, the veteran and her boyfriend decided against 
receiving services at WMSH and elected to "continue with her 
own therapist."  Accordingly, no diagnosis of the veteran's 
condition was entered.

In July 1984, the veteran referred herself to Dr. T.L., a 
psychiatrist.  The intake interview notes that the veteran 
was depressed and anxious due to problems arising from the 
medical malpractice lawsuit she had filed regarding the death 
of her infant son.  She was reportedly still upset, angry and 
sorrowful over his death, and also referred to problems in 
her relationship with her boyfriend, which were causing 
additional stress.  Her enlistment in the Marine Corps was 
reported in her history, but no problems related to that 
period were identified.  

Her treatment by Dr. T.L. and associated psychologists 
continued through October 1984.  Other stressors discussed 
during this treatment included conflicts in her relationship 
with her mother, and reported abuse by her first husband 
"when she became pregnant."  The medical record indicates 
that the veteran was not pregnant when she left the Marine 
Corps in August 1975.  Discharge diagnoses included 
adjustment disorder with mixed disturbance of emotions and 
conduct under Axis I, and borderline personality disorder 
under Axis II.  No Axis IV stressors were listed.  In his 
prognosis, however, Dr. T.L. discussed the veteran's need for 
psychotherapy for "help in coping with the rather intense 
anger and the equally intense sense of loss she feels over 
the death of her baby two years ago."

Unidentified treatment notes in the claims file, apparently 
dated in January 1987, refer to the veteran being seen by a 
Dr. E.C., and note the veteran's report that she "freaks out 
at times" and suffered from nightmares related to the death 
of her child in 1982.  A diagnosis of "[r]esidual stress 
trauma" was offered.  

Treatment notes from the Lawrence Memorial Hospital (LMH) in 
April 1987 indicate that the veteran was admitted due to 
depression and suicidal expressions.  The veteran's treating 
physician was Dr E.C.  The veteran complained of difficulty 
dealing with past stresses, which were reported by Dr. E.C. 
as perceived poor medical treatment related to the death of 
her child and the subsequent lawsuit.  The veteran also 
stated that "she was having different types of medical 
problems that made her very angry and she felt she was not 
getting the care that was needed."  A more extensive 
treatment note by Dr. E.C. records the veteran's description 
of her Marine Corps service, indicating "[s]he stayed in the 
Military for 11 months and then got out.  She was unhappy 
because of poor leadership, there were a lot of pressures and 
she felt they were doing the wrong thing."  There is no 
report or suggestion of any personal assault, attempted rape, 
or any other in-service trauma.

A February 1988 letter from D.F., a Lutheran Campus Ministry 
pastor at Kansas State University, indicates that he saw the 
veteran on a weekly basis from September through November 
1983, and periodically thereafter through May 1984. Pastor 
D.F. stated that the veteran appeared to be under extreme 
emotional stress from "the loss of her child at birth at the 
KU Medical Center," with behaviors ranging from "severe 
depression and suicidal thoughts to inability to work and 
concentrate, uncontrollable crying and excessive rage and 
obsession with the loss."  The veteran also reported "a 
history of family trauma, and unresolved emotional conflicts 
leading to desperate attempts to relate interpersonally.  She 
experienced difficult adjustments in the military and other 
work areas of dance and art."  These difficult adjustments 
are not enumerated.

A March 1988 letter from S.E., Ph.D., a clinical 
psychologist, reports that a psychological evaluation 
undertaken in November 1986 at the request of the veteran's 
lawyer revealed intense turmoil and high anxiety, with 
thought processes approaching schizoid disorder.  Dr. S.E. 
reported that the veteran "was totally disabled because of 
emotional factors" at the time of his evaluation.  He 
expressed his opinion that "she had been severely disabled 
for at least 3 years prior to my evaluation, and it is very 
probable that her disability extended many years prior to 
that time."  However, Dr. S.E. did not provide any 
explanation of his basis for determining the duration of the 
veteran's disability or symptomatology.  No specific 
diagnosis of the veteran's condition was offered, other than 
to note "the level of disorder is borderline or schizoid 
character disorder."

All the above records (save for the veteran's service 
administrative and medical records) were submitted to the 
U.S. Social Security Administration (SSA) for a disability 
determination in 1988.  In April 1988, SSA found that the 
veteran became disabled as of May 1982 (the month following 
the reported date of death of her infant child).  The 
veteran's primary disability was administratively assessed as 
severe depression with psychotic features and her secondary 
diagnosis was found to be borderline personality.  

The veteran's apparent first contact with VA occurred in June 
1988, when her then-service representative submitted an 
informal claim for nonservice-connected pension benefits.  
This was followed in August 1988 by the submission of a 
formal application for benefits.  The claims form completed 
by the veteran in August 1988 makes no reference to in-
service incurrence or aggravation of any disability, but 
refers to a mental disorder which is shown as having begun in 
"1977(?)." In October 1988, the veteran filed a second claim, 
which refers to a "nervous condition" alleged to have begun 
in "July 1975, approx.," which was the last full month of the 
veteran's active service.

Medical records were obtained from the Topeka State Hospital 
(TSH) evidencing admission for treatment in April 1988 under 
a court order after expressing suicide threats to a newspaper 
reporter.  The discharge summary notes a history of suicide 
attempts since the veteran's 20s, including the overdose 
reported in the veteran's service medical records.  The 
treating physician stated that the veteran's thoughts were 
"based on a presumption that society had wronged her in the 
circumstances around birth and death of her infant son six 
years ago in Kansas City.  She claims that she was turned 
away from one hospital and then went to the indigent hospital 
where she believes the staff deliberately killed her baby 
with poor medical care."  She also complained of poor legal 
representation in a subsequent lawsuit, and focused on "the 
insensitivity and injustices that are present in 'society'."  
She denied visual or auditory hallucinations, but stated, 
without explanation, that she believed she could detect 
earthquakes in California or Alaska.  The veteran's discharge 
diagnosis was Axis I: Cannabis abuse; Axis II: Borderline 
personality disorder (principal); Axis III: Healthy adult 
female; Axis IV: Moderate symptoms, difficulty with lawsuit 
against hospitals; and an Axis V GAF (General Assessment of 
Functioning) score of 50, moderate symptoms, with chronic 
suicidal ideation and anxiety.

From April through November 1988, the veteran received 
outpatient treatment at the Bert Nash Mental Health facility.  
These notes record the veteran's desire to "bring the medical 
community to account for the death of her newborn in 1981" 
and relationship problems with her then-husband.  Alternately 
with suicidal periods, the veteran is reported to have 
"reconstituted her artistic persona," at which times she is 
noted to become less mindful of the death of her child.  Her 
psychologist reported in May 1988 that "through [sessions 
with] her Sufi master she has come to a new understanding of 
her lost child," and she no longer felt guilt or anger at the 
child's death.  

In July 1988, the veteran was said to be disturbed over the 
dissolution of her marriage and reported an upcoming trial 
date for the medical malpractice suit.  In August 1988, the 
veteran called to advise her psychologist that she had 
settled her malpractice suit, but felt she had lost "her day 
in court" as a result, and would also lose her "med card."  
In October 1988, the veteran called and advised her 
psychologist that she had hospitalized herself at the VA 
Medical Center (VAMC) in Leavenworth, Kansas, for a 
"recurrence of her [illegible] P[ost] T[raumatic] S[tress] 
issues: she had gotten $ in 8/88 and is reacting to the loss 
of her baby, I assume."

In October 1988, the veteran was admitted to the Leavenworth 
VAMC for a period of ten days, for depression, a history of 
suicidal thoughts and poor social support system.  The 
veteran mentioned "many legal problems" and difficulties in 
interpersonal relationships, but did not relate any of these 
problems to her Marine Corps service.  The treating physician 
remarked that "the patient's main problem appears to be in 
terms of social support system and also she had some legal 
problems.  She wants justice to be done."  An Axis I 
diagnosis of adjustment disorder with mixed emotion features 
was entered, with Axis II diagnoses of borderline personality 
disorder, rule out, and rule out histrionic personality 
disorder.

In November 1988, the veteran again called her psychologist 
at Bert Nash Mental Health, and advised that she was again 
suicidal because of her inability to obtain a legal remedy 
for the "murder" of her child.  She stated that she left the 
VAMC because she felt they were "interested only in putting 
her on drugs so she'll accept the injustice, not make waves."

Records from the Topeka VAMC show that the veteran was 
hospitalized from June through August 1989.  The veteran's 
discharge summary indicates that she was admitted after a 
suicide gesture (drinking alcohol with over the counter 
medication).  When she arrived at the VAMC, she stated that 
she was "glad to be back" and that "I feel secure here."  The 
veteran gave a history indicating herself to be "the victim 
of a variety of social injustices," including child abuse by 
her mother, "being persecuted and victimized by unjust 
authority figures" in the Marine Corps and "compelled to 
accept a general discharge," having an "unwanted abortion" in 
an unhappy first marriage, being "the victim of 'torture and 
malpractice' by a lady obstetrician in Kansas City 'who 
killed my son'," being forced to accept a settlement of a 
medical malpractice suit by her attorneys, having her 
attorney's perceived misconduct "swept under the rug and 
hushed up" by a legal review panel after she reportedly sued 
her attorneys, and being evicted from her apartment. 

In discussing her Marine Corps history, the veteran indicated 
that she enlisted "because of a felt need for structure and 
discipline."  Upon her arrival at Camp Lejeune, after boot 
camp and initial training, "she quickly perceived herself as 
the victim of persecution by unjust authority figures and 
soon was in rather chronic conflict with her superiors."  The 
veteran did not report any instance of personal or sexual 
assault during this time.  The veteran's diagnoses on 
discharge included in pertinent part an Axis I assessment of 
anxiety disorder, not otherwise specified, with depressive 
and somatoform features, and an Axis II assessment of 
borderline personality disorder with histrionic and 
narcissistic features, which was said to be the principal 
diagnosis.

In May or June of 1990, in response to a letter from the RO 
asking her to provide additional information regarding any 
stressful in-service events, the veteran described a number 
of events.  She stated that she was "confined" by being kept 
away from peers, restricted to her barracks, and "guarded by 
armed guards."  She alleged that a Staff Sergeant, who was 
assigned as legal counsel to her, threatened her and later 
attempted to rape her at an ammunition dump.  She stated that 
she reported the attempted rape to competent military 
authority, by completing "an eleven page report at the 
Ammunition Dump for the MP," and indicated that a subsequent 
investigation was conducted.  However, she reports in the 
same statement that this "[e]vidence was destroyed" by the 
Marine Corps and that she was given "substandard medical & 
psychological care" for this incident.  She also stated that 
another female Marine was harassed and later listed as 
missing from the Woman Marine barracks, and that she heard of 
deaths occurred during "war games" at Camp Lejeune.  She 
advised that "[a] friend[']s friend was killed," but did not 
respond to adjacent questions which asked for names or other 
identifying information for her friend.

By the time of a July 1990 admission to the Topeka VAMC, the 
veteran had accumulated "6 previous admission to VA 
psychiatry for treatment of anxiety disorder NOS and 
borderline personality disorder with histrionic and 
narcissistic features."  She continued to feel "angry and 
frustrated about numerous 'injustices' in her life including 
alleged sexual abuse [rape] in the Marine [C]orps, 'torture' 
by an OB-Gyn, the 'murder of her baby by the same MD, [and] 
receipt of 'blood money' as a settlement for the medical 
lawsuit."  One medical certificate prepared during this 
hospitalization notes that the "pt. states dx of anxiety 
disorder & PTSD," and reported that the veteran "feel 
overwhelmed by friend's death in May & life problems."  
However, the pertinent psychiatric discharge diagnoses at the 
time of this admission included only an Axis I impression of 
a history of anxiety disorder, not otherwise specified, with 
depressive and somatoform features, and Axis II diagnosis of 
borderline personality disorder with histrionic and 
narcissistic features.

In April 1993, the veteran was again admitted to the Topeka 
VAMC, where she remained through the month of May.  The event 
reported to have precipitated her readmission was the suicide 
of a male patient known to her at the VAMC the evening prior 
to her admission.  The discharge summary from this admission 
contains an Axis I diagnosis of PTSD.  Treatment notes from 
this hospitalization indicate that the veteran talked about 
numerous events she felt victimized by, including "an 
incident involving an officer in the Marines, concerning 
threats on her person and rape or fear of being raped or 
killed."  She also reported being beaten by her mother and 
sister when young and "sexual abuse at the hand of family 
members."  She told a social worker on April 13th, that "the 
military was the cause of loosing (sic) her reproductive 
capability by mistreatment for ectopic pregnancies and 
complications."  This allegation is not substantiated by her 
service medical records or other medical treatment records.

In early summer 1993, the veteran was placed in the VAMC 
mental health center (MHC) "anger group."  She was also 
interviewed for the MHC's "survivors group for women 
veterans" to discuss her reports of sexual trauma.  She was 
declined admission to this group, as it was felt by the 
therapists that such discussion would cause increased 
dysfunction.  A medical certificate prepared in October 1993 
shows a history of PTSD and reproductive disorder, but no 
relevant diagnostic impressions.  

In November 1993, she was brought to the MHC by Topeka police 
after a suicide threat.  She reported wanting to kill herself 
because a patient at the VAMC had been "terrorizing" her.  A 
medical certificate prepared in December 1993 shows a history 
of PTSD, but no relevant diagnostic impressions.  In February 
1994, the veteran contacted a VA social worker who she had 
previously worked with, and expressed anger at doctors 
generally, claiming "'[t]hey will not help me, and the VA 
killed my baby.'"

In March 1994, the veteran was readmitted to the Topeka VAMC, 
on an emergency basis, after threatening to stab herself with 
a fork.  She remained hospitalized for about two months.  
Stressors reported by the veteran at this time related to a 
former boyfriend, who she alleged was sadistic, threatened to 
kill her cats, and would not leave her alone.  The veteran 
was violent and often yelled or screamed during the initial 
portion of this admission, and had to be placed in 
restraints.  She reported being tied to a tree and left alone 
by her brothers at the age of five, and beaten by her mother 
after running away the following day.  Later in her 
hospitalization, she reported being assaulted by a hospital 
staff member.  The veteran also reportedly told VA caregivers 
that she had been subject to "rape, physical abuse and 
'mental torture'" during her Marine Corps service, and, 
although she reported no clear recollection of most events, 
she described memory "flashes" of being wrapped in a blanket 
and forcibly taken somewhere, having her mouth pried open and 
having a gun placed to her head.  She also reported a 
separate incident of an attempted rape during her active 
duty, and indicated that while she filed a report, no action 
against the perpetrator was taken.  

The discharge summary from her March through May 1994 
hospitalization contains a primary Axis I diagnosis of PTSD, 
with additional Axis I diagnoses of psychotic disorder, not 
otherwise specified, depressive disorder, not otherwise 
specified, and dissociative disorder, not otherwise 
specified, by history.  An Axis II diagnosis of borderline 
personality disorder was also entered.  The "extreme" Axis IV 
stressors were identified, in order, as chronic illness in 
self, chaotic and traumatic childhood, unemployment, history 
of death of newborn infant, history of alleged assault in the 
military and history of conflictual relationships.  
Outpatient notes from the VAMC's MHC dated in June 1994 show 
diagnoses (by history) of PTSD and borderline personality 
disorder.

The veteran was afforded a VA psychiatric examination in 
December 1994, at which time the examiner reviewed the 
veteran's claims file.  During the interview, the veteran 
told the examiner that during Marine boot camp she "always 
felt that 'I was a covert leader,'" but that afterwards she 
developed nervous problems, weight gain, bruxism, pain in the 
arms due to work at computer terminals.  She stated that she 
reported these problems to her commanding officers, but they 
did not believe her.  The veteran reported that she was 
initially supposed to receive a dishonorable discharge from 
the Marine Corps, but was "asked to write her own discharge" 
after the alleged attempted rape.  She described this assault 
as occurring after a sergeant assigned to counsel her on her 
legal rights invited her to discuss the situation during a 
ride in his truck.  She stated that the truck was driven to a 
remote area, where the attempted assault reportedly occurred.  
She stated that she jumped out of the truck and ran away, 
hiding in an ammunition dump until she was found by military 
police.  She reported that her superiors were afraid of her 
because "I sent a letter to a Congressman telling them that 
they couldn't kill more civilians."  

After two separate interviews with the veteran, the examiner 
noted that "she changes her story continually and seems to be 
inconsistent."  When the examiner presented the veteran with 
inconsistencies in between the two interviews, the veteran's 
reaction was that the examiner was unable to "take good 
notes," which she stated was "typical of the VA system."  The 
veteran reported nightmares related to a car going over a 
cliff, and said she had "flashbacks," but refused to discuss 
the content of the flashbacks.  The veteran did not complete 
psychological testing, initially failing to report as 
scheduled, then, when rescheduled, refusing to answer any 
questions, instead writing complaints about how she had been 
treated by the "VA system."  

The examiner's diagnoses on Axis I were cannabis abuse and 
"rule out post traumatic stress disorder."  An Axis II 
diagnosis of borderline personality disorder was entered, 
which the examiner indicated was the principal diagnosis.  
Axis IV stressors were shown as chronic illness in self, 
unemployment, and a history of death of newborn infant.  The 
examiner indicated that his reason for reporting borderline 
personality disorder as the principal diagnosis was that it 
was more compatible with the veteran's "go[ing] in and out of 
psychosis during the two interviews."

In August 1995, the veteran was seen by a psychiatrist at the 
Topeka VAMC, on referral from a physician who requested that 
the psychiatry service "evaluate and recommend treatment for 
this patient PTSD.  Personality disorder."  The history 
prepared by the evaluating psychiatrist notes the veteran's 
numerous hospitalizations "for PTSD," and reports that her 
symptoms included intrusive, obsessive thought, fits of 
despair and anger, and hypervigilance.  The veteran denied 
nightmares or flashbacks.  Objectively, the examiner found no 
evidence for a history of mania.  The veteran stated her 
belief that she had been mistreated by doctors and nurses 
from previous hospitals and the Topeka VAMC, who she felt had 
"distortions" and "deliberately have wanted to cause her 
harm."  The psychiatrist's diagnoses were PTSD and borderline 
personality disorder, with the notation that the veteran's 
symptoms of PTSD were "quiescent at present."

In November 1995, the veteran was seen at a private medical 
facility with complaints of abdominal pain.  Notably, the 
veteran reported a history of acute pelvic inflammatory 
disease at the age of 19.  She also gave a history of alleged 
sexual assault at the age of 18, and reported that her 
husband at that time sexually assaulted her during their 
marriage.  She also indicated earlier that she was a retired 
Marine, had spent one year in the service, and was under 
treatment for PTSD.

VA outpatient treatment records dated from 1996 to 2003 were 
submitted following the Board's April 2003 remand.  Some of 
these records note the veteran's complaints of alleged past 
injustices, including the death of her infant son in 1982, as 
well as sexual assault and abuse at the hands of superiors in 
service.  In August 1999, the veteran stated that she was 
raped by a male superior in service and then made to feel she 
was either mentally imbalanced or a troublemaker when she 
tried to assert her rights.  The diagnosis was "PTSD due to 
reported sexual trauma in the Marine Corps."  When seen in 
October 1999, the Axis I diagnoses included adjustment 
disorder with depressed mood, suicidal ideation, and history 
of PTSD.  Under Axis II, the clinician listed 
histrionic/cluster B personality traits.  A February 2000 
entry listed diagnoses of PTSD based on reported sexual 
trauma and the death of her son, and mood disorder 
(cyclothmia vs. atypical bipolar disorder).  

Also submitted is a June 2003 summary of a telephone 
conversation between S.B., Ph.D., a psychologist, and T.S., 
who said he had known the veteran since approximately 1980.  
According to this summary, during their friendship, the 
veteran told T.S. about some of her experiences and feelings 
about her military experience.  She told T.S. that her 
military experience was not good.  She felt that her husband 
being Puerto Rican was held against her.  T.S. also said he 
recalled the veteran telling him about a man who tried to 
rape her.  T.S. said he "remembers her describing this 
occurring in a wooded area, where the man tried to grab her, 
but she broke away from him.  She had trouble with lesbian 
women, too.  She also felt the military tried to use medical 
experiments on her." 

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  See 38 C.F.R. § 3.303; 38 U.S.C.A.    § 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

In this case, the veteran has admitted, and her service 
personnel records show, that she did not engage in combat.  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that she suffers from PTSD as a result of 
a sexual assault in service.  The regulation governing this 
type of claim, 38 C.F.R. § 3.304(f), was amended while the 
veteran's appeal was pending.  This amendment, which became 
effective March 7, 2002, addresses the type of evidence that 
may be considered relevant in corroborating the occurrence of 
a stressor in claims for service connection for PTSD 
resulting from personal assault.  The veteran was notified of 
the amended regulation and has submitted additional argument 
in support of her claim. 

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

It is undisputed that the veteran suffers from a serious 
psychiatric disability.  The issue before the Board is 
whether the veteran's PTSD was incurred during her active 
military service.  The determination of the sufficiency (but 
not the existence) of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  The veteran has multiple such PTSD diagnoses, which 
refer to a variety of stressors, some reported to have 
occurred during her active duty and others not.

In December 1998, after the Court's order granting the 
parties' Joint Motion, the veteran's attorney filed a brief 
with the Board.  The brief, after noting "numerous diagnoses 
of PTSD, as the Board has already acknowledged," focuses 
primarily on the type of evidence necessary to corroborate 
the veteran's claim that she was subjected to an in-service 
personal assault.  Citing the Manual M21-1, appellant notes 
that "examples of evidence that might indicate [such a 
stressor] include lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority," and avers that 
"the veteran in this case has demonstrated such behavior."  
In addition to those identified by the veteran, the Manual 
M21-1 also lists behaviors such as requests for change of MOS 
or duty assignment, increased use or abuse of leave, changes 
in performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and the breakup of a primary relationship 
as possibly indicators of a personal assault, provided that 
such changes occurred at the time of the incident.  See 
Manual M21-1, Part XII, para 11.38b(2) (Change 55).

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994); Moran, 9 Vet. App. at 395.  
A Court decision pertaining to corroboration of stressors 
related to a sexual assault contains a factual situation 
broadly similar to that under consideration by the Board in 
this case.  In YR v. West, 11 Vet. App. 393 (1998), the 
appellant served for more than three years in the U.S. Air 
Force, but did not complete her enlistment.  More than 20 
years after her separation from active duty, YR advised a VA 
doctor that she had been raped in service, but had never 
reported what had occurred.  The doctor diagnosed PTSD which 
"'seem[ed] related to difficulties she had while in 
service.'"  Thereafter, additional diagnoses of PTSD related 
to in-service sexual assault followed.  YR, 11 Vet. App. at 
395.  The evidence also included YR's sister's report that 
she had seen YR two days after the assault, had observed 
bruises, abrasions, swollen lips and other injuries, and had 
been told by YR of the sexual assault.  YR was also placed 
under hypnosis, where she reportedly relived the event.  YR, 
at 396.  

The Board found that this evidence did not establish that an 
in-service assault had occurred and denied service connection 
for PTSD.  It based this finding, in part, on the absence of 
any mention of sexual assault in either service or post-
service medical records.  However, the Board did not discuss 
the weight and credibility of YR's sister's testimony and 
"entirely failed to consider" the hypnosis evidence.  YR, at 
398.  Accordingly, the Court found that the Board had not 
provided adequate reasons and bases for its decision, 
frustrating judicial review.  Id.  In its remand to the 
Board, the Court advised that the portions of VA's Manual 
M21-1 cited above provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service.  
YR, at 399.

The appeal presently before the Board differs somewhat from 
YR, in that there are no other witnesses who claim to have 
heard the veteran describe an in-service personal assault at 
any near-contemporaneous time either before or after her 
release from active duty.  The Board points out that the 
summary of the telephone conversation between Dr. S.P. and 
T.S., in which T.S. states that the veteran had told him 
about a man who had tried to rape her, is dated in 2003, many 
years after the veteran's period of active Marine Corps 
service.  In YR, the statement provided by the appellant's 
sister was only two days after the alleged assault.  
Moreover, unlike YR, there is no putatively scientific 
evidence in this case, such as hypnosis, sought to be offered 
as an objective validation of the veteran's later statements 
regarding the claimed assault.  The Board must therefore 
focus on the credibility and reliability of the veteran's 
testimony itself, and on whether any of the behavior 
exhibited by the veteran in service may reasonably be 
accepted as corroboration of her claims, made long after 
service, that she was sexually assaulted while on active duty 
in the Marine Corps.

In its review of the veteran's testimony, the Board has 
compared her statements with the comprehensive and detailed 
reports provided by the veteran's superior officers and NCO 
at the time of her administrative separation, and the record 
afforded by the administrative remarks and record of offenses 
and punishments contained in her service record.  These 
reports clearly demonstrate a course of what was essentially 
described as immature and unreliable conduct beginning with 
the veteran's assignment to the Woman Marine barracks at Camp 
Lejeune, well prior to the alleged sexual assault.  The 
record of offenses and punishments shows repeated 
unauthorized absence (UA) and other minor disciplinary 
infractions.  It demonstrates that the veteran was 
apprehended or surrendered to authorities at Brooklyn, New 
York, after one period of UA, and at the Naval Regional 
Medical Center at Camp Lejeune after another period.  

There is no record of the veteran having been apprehended at 
an ammunition dump aboard Camp Lejeune, which is the location 
she stated that she was taken into custody by MPs following 
the alleged sexual assault.  In the closest parallel to the 
veteran's description of events surrounding the assault, the 
veteran's XO's statement indicates that she was "placed on 
restriction on 6 August 1975 when she left W[oman] M[arine] 
Co[mpany] area in a van with two male Marines; she later 
surrendered to the Area Guard at Courthouse Bay."  The 
following day, according to her XO, she was "found in her 
rack, in an hysterical state, with an unopened package of 
razor blades and a note requesting psychiatric help."

It is possible that the veteran would have been assigned a 
legal assistance NCO at this time, since she apparently had 
been placed on report after her return from two weeks 
unauthorized absence in late July.  However, the XO's report 
states that the veteran was "immediately placed on 
restriction" after (and, by implication, as a result of) 
leaving with the two Marines, which should not have been the 
case if one was her assigned legal adviser.  The report also 
refers to two Marines, not one, which would be inconsistent 
with the veteran's report of the assault.  The veteran's 
apparent suicide gesture the following day is not compelling 
evidence of attempted rape, since the veteran had previously 
made a suicide gesture in late July, prior to the time any 
sexual assault is reported to have occurred.  

Similarly, the veteran's unauthorized absences and disregard 
of military orders and authority do not appear to have been 
caused by the trauma of a sexual assault, since this behavior 
also began well prior to the purported date of the assault, 
not at the time of the incident.  The veteran's XO's report 
dates the veteran's "complete inability to behave as a self-
responsible, well-disciplined Marine" to the time of her 
initial assignment to the Woman Marine Company.

Further, to the extent that the veteran has indicated in a 
November 1995 report that she was sexually assaulted by her 
first husband apparently while she was in service, the 
veteran has provided no meaningful information regarding the 
details surrounding this claimed incident.  She has never 
reported such an incident to any health care provider as a 
claimed stressor related to her military service and, as 
such, this purported incident has not been reported as a 
stressor related to the diagnosis of PTSD.  Also, the veteran 
has never claimed that such an incident is related to her 
diagnosis of PTSD.

In addition to the claimed sexual assault, the veteran has 
identified being confined in her barracks under guard as a 
potential stressor.  The record shows that the veteran was so 
confined, during her restriction, as authorized by the 
Uniform Code of Military Justice.  However, none of the 
medical evidence reviewed above specifically cites her 
restriction as a potential stressor.  Even assuming that her 
restriction constitutes part of the "conflictual 
relationships" in the military cited as an Axis IV stressor 
in the March 1994 primary diagnosis of PTSD, the Board notes 
that the restriction was the direct result of the veteran's 
own willful misconduct (i.e., unauthorized absence from her 
place of duty).

Other stressors suggested by the veteran include unspecified 
"deaths" during "war games," and the death of a friend of a 
friend.  The veteran has not provided any detail in either of 
these instances, after repeated requests by the RO, which 
would identify the circumstances of these deaths or permit 
attempted verification.  Absent cooperation from the veteran 
in obtaining these details, the Board finds no further duty 
to attempt corroboration.  As the Court has noted, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the veteran has alleged substandard medical and 
psychological care at the Naval Regional Medical Center, Camp 
Lejeune.  No such substandard care is apparent from the 
service medical records, or noted in any subsequent medical 
reports.  A finding that medical care was "substandard" is, 
itself, a determination requiring medical expertise, and is 
beyond the veteran's testimonial competence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993).

The veteran's reports of stressors appear to be inconsistent 
and unreliable, and unrelated to her initial diagnoses of 
PTSD.  The medical evidence reviewed above shows no diagnoses 
of PTSD until after the death of the veteran's infant child.  
The initial diagnoses of PTSD clearly identify this 
unmistakably traumatic experience as the stressor 
precipitating first, the veteran's depression and anxiety, 
and later, "residual stress trauma" and PTSD.  Previously, 
service medical records noted only a passive dependent 
personality disorder with depression, while post-service 
private medical records from WMSH referred to hysterical 
neurosis in an obsessive-compulsive personality and 
hysterical personality disorder.  Neither the veteran nor her 
caregivers discussed an in-service sexual assault (or any 
other in-service trauma) in any of the medical evidence 
submitted to support her SSA claim, nor is an in-service 
assault reported by the veteran's Pastor in his February 1988 
letter, which refers only to "difficult adjustments in the 
military and other work areas of dance and art."  

The veteran's first apparent reference to an in-service 
assault occurs in her May 1990 response to the RO's letter 
requesting identification of stressors.  The Board finds it 
significant that no such reports or allegations were made 
during her hospitalization at the Topeka VAMC from June 
through August 1989.  Although subsequent medical reports 
include the veteran's reports of an in-service assault in 
their list of stressors potentially contributing to her 
diagnosed PTSD, the mere transcription of a history provided 
by the veteran does not transform that information into 
competent medical evidence simply because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).

The veteran's recent medical records describe multiple 
accusations of mistreatment and/or abuse by doctors 
generally, the "legal system," ex-boyfriends, and VAMC staff 
members.  More currently, the veteran has been diagnosed with 
a psychotic disorder and dissociative disorder, and was, for 
a time, involuntarily committed for psychiatric care by a 
court of competent jurisdiction which determined that she was 
not capable or competent to make her own treatment decisions.

In view of all the factors discussed above, the Board finds 
that the veteran's testimony is not reliable, and of little 
evidentiary weight.  See Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  "Just because a physician or 
other health care professional accepted the veteran's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
that the BVA was required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
"The BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. 
App. at 192.  In the absence of any credible supporting 
evidence that the claimed inservice stressors actually 
occurred, therefore, service connection for PTSD must be 
denied.  38 C.F.R. § 3.304(f).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A  
§ 5107(b); 38 C.F.R. § 3.102, and the appeal is denied.  


ORDER

Service connection for PTSD is denied.


REMAND

In the above decision, the Board has denied the veteran's 
claim of entitlement to service connection for PTSD.  
However, the veteran also claims that she suffers from a 
psychiatric disorder, other than PTSD, as a result of 
service.  Unfortunately, the Board finds that additional 
medical development is needed before it can adjudicate this 
claim. 

The veteran's service medical records show that she was seen 
in May 1975 for a three-month history of depression, with 
crying, sleep, and eating disturbances, accompanied by 
difficulties at home and at work.  The veteran reported "much 
turmoil in childhood."  The examining psychologist described 
the veteran's presentation as "rather immature, hysterical 
personality type 'artistic temperament.'  Somewhat dependent-
dissatisfied with job, feels incompetent in it, although 
obviously intelligent, etc."  The veteran's symptoms were 
based on a situational reaction, with no specific 
neuropsychiatric disease noted.  

The veteran was next seen in July 1975, when she was admitted 
to the Naval Regional Medical Center at Camp Lejeune, 
following an overdose with Librium.  The treating 
psychiatrist reported, "[s]he described herself as being 
dissatisfied with her life.  At present her marriage is 
somewhat chaotic, she is dissatisfied with her duty in the 
Marine Corps, and she feels that military life has nothing to 
offer her.  She feels that the Marines are not catering to 
her needs and the only way she could be heard is by doing 
something dramatic."  

The veteran was also seen twice in August 1975, with no 
specific diagnoses offered.  On one occasion, the veteran 
refused to return to her unit after her appointment, as 
ordered, and was physically removed from the hospital and 
returned to her duty station by military police.  As noted 
above, the medical records indicate that the veteran's 
diagnoses included situational reaction, and passive-
dependent personality disorder with depression.  No Axis I 
diagnosis was provided.  The veteran's pre-separation 
physical examination in August 1975 notes a passive-dependent 
personality by history, but contains a "normal" psychiatric 
evaluation.

The record shows that the veteran was admitted to Western 
Missouri State Hospital (WMSH) in January 1976, about two-
and-one-half months following her administrative separation 
from the Marine Corps, with suicidal ideation.  The examining 
psychiatrist indicated that "[d]uring joint conferences [with 
the veteran] and her husband it became obvious that there 
were some marital problems resulting from immaturity and 
insecurity on the part of both partners."  She reported 
having been "overly dramatic" at times, having "thrown 
wedding ring away 5 times announcing that she has 'dissolved' 
the marriage."  The diagnosis was hysterical neurosis in an 
obsessive-compulsive personality.  Following her discharge, 
the veteran returned four days later after an argument with 
her husband. Again, the diagnosis was hysterical neurosis 
with depressive features.  

The veteran has a lengthy history of psychiatric treatment 
since then, and has been diagnosed with numerous Axis I and 
Axis II diagnoses.  Diagnoses have included hysterical 
personality disorder in 1976; hysterical personality 
structure with possible underlying schizophrenic process, 
especially at times of stress, in 1978; adjustment disorder 
with depressed mood and histrionic personality disorder in 
1982; adjustment disorder with mixed disturbance of emotions 
and conduct, and borderline personality disorder in 1984; 
residual stress trauma in 1987; borderline or schizoid 
character disorder in 1986; severe depression with psychotic 
features in 1988; cannabis abuse in 1988 and 1994; anxiety 
disorder, not otherwise specified, in 1989; history of 
anxiety disorder, not otherwise specified, with depressive 
and somatoform features, in July 1980; psychotic disorder, 
depressive disorder, and dissociative disorder, not otherwise 
specified, in 1994; and adjustment disorder with depressed 
mood and suicidal ideation in October 1999. 

In light of the foregoing evidence, the Board finds that the 
veteran should be afforded a VA psychiatric examination to 
determine whether she has an Axis I diagnosis, other than 
PTSD, as a result of service.  The Board also notes that, if 
on current VA examination the veteran is still thought to 
have a personality disorder, service connection is 
permissible for an acquired psychiatric disorder where 
competent medical evidence indicates that such disorder is 
"superimposed" on the personality disorder and otherwise 
related to service.  See Carpenter v. Brown, 8 Vet. App, 240, 
245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127 (2003); see also Duenas v. Principi, 18 
Vet. App. 512 (2004) (holding that under 38 U.S.C.A. 
§ 5103a(d) and 38 C.F.R. § 3.159(c)(4) the record need only 
contain competent evidence that the claimant has persistent 
or recurrent symptoms of the claimed disorder and indicate 
that those symptoms may be associated with his or her active 
military service). 

According, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether she currently has a psychiatric 
disorder, other than PTSD, as a result of 
service.  All tests and studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must review the claims file in 
conjunction with the examination, 
particularly the service medical records. 
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran 
has a current Axis I diagnosis, other 
than PTSD, that was incurred in service.  
In addition, if an acquired psychiatric 
disability is determined to have at least 
as likely as not been superimposed on a 
personality disorder during service or as 
a result of a personality disorder, the 
examiner should so state.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it 
complies with this Remand.  If not, the 
RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, 
other than PTSD.  If the benefit sought 
on appeal is not granted, she and her 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


